Title: To Alexander Hamilton from John Patterson, 12 January 1796
From: Patterson, John
To: Hamilton, Alexander


Lansingburgh [New York] January 12, 1796. “A Journey to Kinderhook on particular business prevented my receiving the pleasure of your letter untill my return two days ago.… I enclose this to my oldest son who will wait upon you with it and receive your commands for his Brother John. Having said so much I must beg to add a few words more as to your intended Pupil.… I must request you will please to order Indentures to be drawn and he will forward them to me to perfect and at the same time send you my Bond for the money.…”
